DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. U.S. Patent Number 10,504,513 B1 (hereinafter Gray).

As per claims 1, 8, Gray discloses a method, comprising: 
receiving, by a device (see second participating device 110 receiving audio data via microphone on column 7 line 35-40), a voice request for content (see participating device receiving a user speech request to play content “Alexa, play ContentTitle” on column7 line 19-29), the device being associated with a first user account, a second user account (see users 102(1) 102(2) to 102(u) on column 6 line 24-28 with their own particular user accounts on column 21 line 33-39) and a default account (see mix-use situation with participating devices associated with different user account on column 11 line 4-10 and see identify as set of users who as associated with a particular 
determining, by the device, that the voice request corresponds to the first user account (see identify user 102 through voice on column 11 line 50-57 and see determining particular user account associated with the user on column 13 line 23-35); 
determining, by the device (see determining user accounts speechlet data 150, or content available to user account on column 12 line 46-57), that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42); and 
providing, by the device and in response to determining that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42), the content via at least one of the second user account or the default account (see merge and using different available contents associated with different participating accounts on column 11 line 21-29 and see selecting user account with prior designation, or default account as claimed, is used on column 11 line 37-42).

As per claims 2, 9, 16, Gray discloses the method of claim 1, wherein the device provides the content via the second user account based on a determination that the content is available via the second user account (see determining that second user 

As per claims 3, 10, 17, Gray discloses the method of claim 1, wherein the device provides the content via the default account based on a determination that the content is unavailable via the second user account (see determining speechlet content not available through a particular account associated with such as second user account on column 21 line 38-42 and selecting the prior designation user account, or default account as claimed, with accessible speechlet content on column 11 line 38-42).

As per claims 4, 11, 15, Gray discloses the method of claim 1, wherein the second user account corresponds to an owner of the device (see user 102(2), or second user with associating account, participating with a second participating voice activated device 110 on column 6 line 24-25 and Figure 1).

As per claims 5, 12, 18, Gray discloses the method of claim 1, wherein determining that the voice request corresponds to the first user account comprises determining that the voice request corresponds to the first user account based on a voice profile associated with the first user account (see identify user based on characteristics of the voice such as pitch, temp, and so forth, or voice profile as claimed, on column 11 line 50-60).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. U.S. Patent Number 10,504,513 B1 (hereinafter Gray), and further in view of Goodspeed et al. U.S. Patent Number 10,242,227 B1 (hereinafter Goodspeed).

As per claims 6, 13, 19, Gray do not disclose expressly: updating a playback history for the at least one of the second user account or the default account based on the providing.
Goodspeed teaches: updating a playback history for the at least one of the second user account or the default account based on the providing (see updating consumption information, or playback history as claimed, for user to review on column 16 line 5-17).
Gray and Goodspeed are analogous art because they are from the same field of endeavor, account content sharing system.  Before the effective filing date of the Goodspeed).
Therefore, it would have been obvious to combine Gray and Goodspeed for the benefit of updating a playback history to obtain the invention as specified in claims 6, 13, 19.

As per claims 7, 14, 20, Gray and Goodspeed disclose the method of claim 1, wherein the determining is based on an availability of the content within a cloud-based library of content associated with the first user account (see host device of the content provider library is implemented on a cloud hosting service on column 22 line 53-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barrilleaux et al. U.S. Patent Application Publication Number 2019/0057221 A1.  Discovering available media content from multiple media service providers with user accounts (see Abstract).
Queru U.S. Patent Number 9,058,189 B1.  Selecting appropriate user account for accessing an application request (see Abstract).
Barrilleaux et al. U.S. Patent Application Publication Number 2018/0032751 A1.    Discovering available media content from multiple media service providers with user accounts (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451